Citation Nr: 0822123	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-15 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scars on the head 
and left wrist.

2.  Entitlement to service connection for the residuals of a 
foreign body in the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1967.  He had additional service in the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veterans claims of entitlement to service connection for 
scars on the head and left wrist, and for the residuals of a 
foreign body in the left wrist.  The Board remanded the 
claims for additional development in October 2007.


FINDING OF FACT

In a statement received at the Board in May 2008, the veteran 
withdrew his appeals concerning entitlement to service 
connection for scars on the head and left wrist, and for the 
residuals of a foreign body in the left wrist.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for scars on 
the head and left wrist have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for the 
residuals of a foreign body in the left wrist have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).

In March 2005, the veteran submitted a VA Form 9 perfecting 
his appeals as to the issues of entitlement to service 
connection for scars on the head and left wrist, and for the 
residuals of a foreign body in the left wrist, as identified 
in the February 2005 statement of the case.  

In a written statement received at the Board in May 2008, the 
veteran stated that he was withdrawing the appeals as to the 
issues of entitlement to service connection for scars on the 
head and left wrist, and for the residuals of a foreign body 
in the left wrist.  The Board finds that the veteran's 
written statement indicating his intention to withdraw the 
appeals as to these issues satisfies the requirements for the 
withdrawal of a substantive appeal.  

As the appellant has withdrawn his appeals as to the issues 
of entitlement to service connection for scars on the head 
and left wrist, and for the residuals of a foreign body in 
the left wrist, there remain no allegations of errors of fact 
or law for appellate consideration concerning these issues.  
The Board therefore has no jurisdiction to review the issues.  

Accordingly, the issues of entitlement to service connection 
for scars on the head and left wrist, and for the residuals 
of a foreign body in the left wrist are dismissed.


ORDER

The appeal concerning the issue of entitlement to service 
connection for scars on the head and left wrist is dismissed 
without prejudice.



The appeal concerning the issue of entitlement to service 
connection for the residuals of a foreign body in the left 
wrist is dismissed without prejudice.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


